Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1: a control apparatus of a power supply system comprising a battery, a battery sensor configured to detect a state quantity of the battery, and a generator configured to generate a power to be supplied to the battery, the control apparatus comprising:
a controller configured to execute a normal charging control to control a charging of the battery on a basis of a detection result from the battery sensor, by controlling an operation of the generator, wherein the controller executes a failsafe control to prioritize charging the battery regardless of the detection result from the battery sensor, in a case where the battery sensor is determined to be operating abnormally, executes a full charging control to charge the battery until the battery is fully charged, when the failsafe control ends, and executes the normal charging control after a value of a state-of-charge of the battery used in the normal charging control is set to a value corresponding to a state where the battery is fully charged, when the full charging control ends, in combination with the remaining limitations of independent claims.  

Claim 17:  a control apparatus of a power supply system comprising a battery, a battery sensor configured to detect a state quantity of the battery, and a generator configured to generate a power to be supplied to the battery, the control apparatus comprising: circuitry configured to execute a normal charging control to control a charging of the battery on a basis of a detection result from the battery sensor, by controlling an operation of the generator,  wherein the circuitry executes a failsafe control to prioritize charging the battery regardless of the detection result from the battery sensor, in a case where the battery sensor is determined to be operating abnormally, executes a full charging control to charge the battery until the battery is fully charged, when the failsafe control ends, and executes the normal charging control after a value of a state-of-charge of the battery used in the normal charging control is set to a value corresponding to a state where the battery is fully charged, when the full charging control ends, in combination with the remaining limitations of independent claims.  
 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859